DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 9 recites a method for forming a semiconductor device, comprising: 
providing a substrate; 
forming a plurality of core layers, discretely arranged on the substrate; forming a first sidewall spacer on a sidewall of a core layer of the plurality of core layers;
removing the first sidewall spacer on a sidewall of at least one core layer; and 
forming a second sidewall spacer on the sidewall of the at least one core layer where the first sidewall spacer is removed, wherein the first sidewall spacer is made of a material different from the second sidewall spacer, after forming the second sidewall spacer, further including: 
removing the plurality of core layers; 
using the first sidewall spacer and the second sidewall spacer as a mask, etching a first portion of the substrate along a thickness direction; 
removing the second sidewall spacer; and 
using the first sidewall spacer as a mask, etching a second portion of the substrate along the thickness direction to form a fin on the substrate.

Previous rejections were in view of US PG Pub 2014/0291761 (“Cheng”), US PG Pub 2016/0071771 (“Colburn”), US Patent No. 9,685,440 (“Cheng’440”) and US PG Pub 2018/0315602 (“Tseng”). Together, the references suggest various embodiments for a semiconductor device having fins formed from a plurality of core layers with sidewall spacers having different material compositions. While the references of record go on to use the sidewall spacers of differing materials to etch fins, the references do not suggest the removal of one of the sidewall spacers to form fins of differing heights. 
A search of other, relevant references in the art does not show Applicant’s method to be anticipated or obvious. Claims 2-8 and 10-16 depend on Claim 9 and are allowable for at least the reasons above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818